T. G. Kavanagh, P. J.
After a bitter contest lasting approximately 2-1/2 years, Serene Adell’s suit for divorce against Robert Adell ended with a consent judgment in favor of defendant, Robert Adell. This appeal is from the trial court’s award of attorney fees to the lawyers for the plaintiff wife.
It is the appellant’s claim that the award was excessive and an abuse of discretion by the trial court.
The court found that the several counsel for plaintiff had spent a total of 1,480 hours on this case. There was evidence to support this finding. The court awarded a total of $37,250 in attorney fees. This is an average of $25.1689 per hour or approximately 17 cents more than $25 per hour which in the years 1964-1966, the time of this action, was a commonly recommended minimum fee in this area. See suggested minimum fee schedules of Detroit and Oakland County Bar Associations.
We cannot say that an award of 17 cents per hour above the recommended minimum fee as an evaluation of the services of plaintiff’s counsel is so palpably excessive as to amount to an abuse of discretion.
Affirmed, with costs to appellee.
Fitzgerald and McGregor, JJ., concurred.